DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on November 16, 2021 has been entered. Claims 1-22 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on August 17, 2021.

Response to Arguments
Applicant’s arguments see page 9, filed November 16, 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 10-15, filed November 16, 2021, with respect to the rejections of claims 1-22 under 35 USC § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Thurner (US 2018/0106891 A1) and Kim (US 2014/0111507 A1).
	In regards to independent claim 1, the Molyneaux reference was previously cited as it discloses a method of operating a computing system to generate a model of an environment represented by a mesh where the method allows for updating 3D meshes to client applications in real time with low latency to support on the fly 
	In regards to the applicant’s arguments on page 10 regarding the Molyneaux reference not disclosing the amended language “updating the 3D representation of the portion of the physical world with the invalid pixels of the depth image”, the Examiner respectfully disagrees. As previously discussed Molyneaux teaches, in regards to the claim limitation, that the perception module 160, or another component of an AR system, may process data to create 3D representations of portions of the physical world. Data to be processed may be reduced by culling parts of a 3D reconstruction volume based at least in part on a camera frustum and/or depth image, extracting and persisting plane data, capturing, persisting and updating 3D reconstruction data in blocks that allow local update while maintaining neighbor consistency, providing occlusion data to applications generating such scenes. Next, the reference details a method in which if it is determined that the tested brick is not accepted by the acceptance tests, culling the tested brick. The interpretation here is that the 3D reconstruction volume possesses data that is invalid based on the brick testing determination. This invalid data is thus removed from the 3D reconstruction volume and therefore is interpreted as an update to the 3D representation using the invalid pixel data which is obtained via pixels of the depth image. Furthermore, the reference describes an iterative process in which a reconstruction service may continually reconstruct a 3D representation of the physical world when the sensors are capturing updating the representation of the 3D environment with the invalid pixels such that the representation of the 3D environment comprises information of the invalid pixels” to more clearly illustrate the concept that the invalid pixel information is included in the final 3D modelling result although this limitation is addressed by the rejections of claim 20.
In regards to independent claim 11, the claim recites limitations similar in scope to that of claim 1, and therefore remains rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to independent claim 20, with respect to the applicants arguments on page 10 regarding the Molyneaux reference not disclosing the amended language “updating the representation of the 3D environment with the invalid pixels such that the representation of the 3D environment comprises information of the invalid pixels”, the Examiner agrees however, the Kim reference has now been cited as it details a 3D 
In regards to dependent claims 2-10, 12-19, 21, and 22, these claims depend from the rejected base claims 1, 11, and 20, and therefore they remain rejected under 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thurner (US 2018/0106891 A1, hereinafter referenced “Thurner”) in view of Molyneaux (US 2019/0197774 A1).

In regards to claim 1 (Currently Amended). Thurner discloses a portable electronic system (Thurner, Abstract) comprising: 
-a depth sensor configured to capture information about a physical world (Thurner, paragraph [0021]; Reference at [0021] discloses the 3D depth camera 1 (i.e. depth sensor) is configured to emit modulated IR light and measures the time the IR signal takes to travel from the depth camera 1 to the 3D scene 3 and back again (i.e. captured information about a physical world). The elapsed time, referred to as a “time-of-flight,” enables the 3D depth camera 1 to generate image raw data on a pixel-by-pixel basis and output the image raw data to the host controller 2.); 




Thurner does not explicitly disclose but Moly teaches
Moly, paragraph [0284]; Reference discloses the processor 3812 may include a computing portion 3812 a configured to execute computer executable instructions to provide a 3D representation (e.g., 3D reconstruction data) of a portion of a physical world based at least in part on data collected with one or more sensors (e.g., depth sensor 51, world camera 52, and/or inertial measurement units 57 of FIG. 3B)), 
-wherein the computer executable instructions comprise instructions for: computing from the captured information a depth image comprising a plurality of pixels, each pixel indicating a distance to a surface in the physical world (Moly, paragraph [0157]; Reference discloses the depth image may have one or more pixels, each representing a distance to a surface in the scene. These distances can be related to a position relative to an image sensor); 
-determining valid pixels and invalid pixels in the plurality of pixels of the depth image based, at least in part, on the captured information (Moly, paragraphs [0157] and [0159]; Reference at [0157] discloses the depth image may have one or more pixels, each representing a distance to a surface in the scene. These distances can be related to a position relative to an image sensor, such that the data output from the image sensor may be selectively processed. Image data may be processed for those bricks representing portions of the 3D scene that contain surfaces that would be visible from the point of view (or “viewpoint”) of the image sensor. Processing of some or all of the remaining bricks may be omitted. Paragraph [0159] discloses culling (i.e. invalid pixels) and/or acceptance (i.e. valid pixels)) of bricks may be performed by projecting a silhouette of each brick in the initial set into the depth image. Such culling may be based on whether the brick corresponds to a portion of the scene that the depth image indicates is in the vicinity of a surface.); 
-updating the 3D representation of the portion of the physical world with the valid pixels of the depth image (Moly, paragraph [0182] and [0263]; Reference at [0182] discloses that FIG. 15 shows an exemplary method 608 of culling a portion of the first one or more bricks against a depth image…The method 608 may start by conducting (act 902) a first depth image acceptance test for each of the first one or more bricks. At act 904, the method 808 may determine whether a tested brick accepted by the first depth image acceptance test. If it is determined that the tested brick is accepted by the first depth image acceptance test, which may indicate the tested brick intersects with a surface in a scene (i.e. valid pixels), the method 608 may apply (act 906) varying increment to selected voxels, and add (act 914) the tested brick into the second one or more bricks (updating the 3D representation). Paragraph [0263] further discloses the 3D updating features as it details a reconstruction service may continually reconstruct a 3D representation of the physical world when the sensors are capturing and updating data. One or more techniques may be used to determine the blocks impacted by changes in the physical world and those blocks may be updated. This 3D reconstruction data may then be provided to applications that use the 3D reconstruction data to render scenes to depict virtual reality objects positioned in or interacting with objects in the physical world); 
Moly, paragraphs [0152] and [0183]; Reference at [0152] discloses the perception module 160, or another component of an AR system, may process data to create 3D representations of portions of the physical world. Data to be processed may be reduced by culling parts of a 3D reconstruction volume based at least in part on a camera frustum and/or depth image, extracting and persisting plane data, capturing, persisting and updating 3D reconstruction data in blocks that allow local update while maintaining neighbor consistency, providing occlusion data to applications generating such scenes. Paragraph [0183] discloses a method in which if it is determined that the tested brick is not accepted by the acceptance tests (invalid pixels), culling the tested brick).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 

In regards to claim 2 (Original). Thurner in view of Moly teach the portable electronic system of claim 1.
Thurner does not disclose but Moly teaches
-wherein: computing the depth image comprises computing confidence levels about the distances indicated by the plurality of pixels (Moly, paragraph [0173]; Reference discloses referring back to FIG. 9, given the surface 402 captured by the depth image and the corresponding camera pose, voxels between the image sensor 406 and the surface 402 may be empty. The farther away a voxel is behind the surface 402 from the image sensor 406, it may be less certain that the voxel represents the inside of an object or empty space. The degree of certainty may be represented by weight function (i.e. computed confidence level), which weighs voxel updates based on the distance to the surface 402 (i.e. about distances indicated by the plurality of pixels)), 
-and determining the valid pixels and the invalid pixels comprises, for each of the plurality of pixels, determining whether the corresponding confidence level is below a predetermined value (Moly, paragraph [0174]; Reference at [0174] discloses the process for identifying bricks that are to be culled (i.e. determining the valid and invalid pixels) based on the distance of the voxels corresponding to the degree of certainty (i.e. confidence level) being beyond a truncated threshold (i.e. below a predetermined value)), 
-and assigning the pixel as an invalid pixel when the corresponding confidence level is below the predetermined value (Moly, paragraphs [0173] and [0174]; Reference at [0173] discloses the process for assigning an invalid pixel with respect to voxels when the degree of certainty represented by the weight function (i.e. confidence level) is beyond the truncated threshold (i.e. below a predetermined value)).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 

Thurner does not disclose but Moly teaches
-wherein: 38ML-0902US Attorney Docket No. M1450.70032 US01 updating the 3D representation of the portion of the physical world with the valid pixels comprises modifying a geometry of the 3D representation of the portion of the physical world with the distances indicated by the valid pixels (Moly, paragraphs [0169], [0174], and [0266]; Reference at [0169] discloses FIG. 12 is a flow chart, illustrating a method 600 of operating a computing system to generate a 3D reconstruction of a scene, according to some embodiments. The method 600 may start with representing a scene (e.g., the scene 400) with one or more bricks (e.g., the brick 502), each brick including one or more voxels (e.g., the voxel 504). Each brick may represent a portion of the scene. The bricks may be identifiable relative to a persistent coordinate system such that, even as a pose of an image sensor (e.g., the image sensor 406) changes, the same bricks represent the same volume in the scene. Paragraph [0174] discloses referring back to FIG. 9, given the surface 402 captured by the depth image and the corresponding camera pose, voxels between the image sensor 406 and the surface 402 may be empty. The farther away a voxel is behind the surface 402 from the image sensor 406, it may be less certain that the voxel represents the inside of an object or empty space. The degree of certainty may be represented by weight function, which weighs voxel updates based on the distance to the surface 402 (i.e. about distances to valid pixels which are the ones not culled). Paragraph [0266] discloses a reconstruction service may check blocks persisted by other devices to determine if there have been any significant updates (e.g., via geometry change magnitude thresholds or timestamps), re-run meshing on the blocks that have changed, and then persist these updated mesh blocks).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 

In regards to claim 4 (Original). Thurner in view of Moly teach the portable electronic system of claim 1.
Thurner does not disclose but Moly teaches
Moly, paragraphs [0182] and [0263]; Reference at [0182] discloses at act 904, the method 808 may determine whether a tested brick accepted by the first depth image acceptance test. If it is determined that the tested brick is accepted by the first depth image acceptance test, which may indicate the tested brick intersects with a surface in a scene, the method 608 may apply (act 906) varying increment to selected voxels (i.e. valid pixels), and add (act 914) the tested brick (i.e. adding object) into the second one or more bricks. Paragraph [0263] discloses a reconstruction service may continually reconstruct a 3D representation of the physical world when the sensors are capturing and updating data. One or more techniques may be used to determine the blocks impacted by changes in the physical world and those blocks may be updated. This 3D reconstruction data may then be provided to applications that use the 3D reconstruction data to render scenes to depict virtual reality objects positioned in or interacting with objects in the physical world (i.e. 3D reconstruction data is volumetric data interpreted as object map)).   
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 

In regards to claim 5 (Original). Thurner in view of Moly teach the portable electronic system of claim 4.
Thurner does not disclose but Moly teaches
-wherein: updating the 3D representation of the portion of the physical world with the invalid pixels comprises removing an object from the object map (Moly, paragraphs [0182] and [0263]; Reference at [0183] discloses at act 908, if it is determined that the tested brick is not accepted by the first depth image acceptance test, the method 608 may conduct (act 908) a second depth image acceptance test for the tested brick. At act 910, it is determined whether the tested brick is accepted by the second depth image acceptance test. If it is determined that the tested brick is accepted by the second depth image acceptance test, which may indicate the tested brick is in front of a solid or holey background in the scene, the method 608 may apply (act 912) constant increment to all or selected voxels, and add (act 914) the tested brick into the second one or more bricks. If it is determined that the tested brick is not accepted by the second depth image acceptance test either, the method 608 may cull (act 916) the tested brick (i.e. removing object). Paragraph [0263] discloses a reconstruction service may continually reconstruct a 3D representation of the physical world when the sensors are capturing and updating data. One or more techniques may be used to determine the blocks impacted by changes in the physical world and those blocks may be updated. This 3D reconstruction data may then be provided to applications that use the 3D reconstruction data to render scenes to depict virtual reality objects positioned in or interacting with objects in the physical world (i.e. 3D reconstruction data is volumetric data interpreted as object map)).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 

Thurner does not disclose but Moly teaches
-wherein: updating the 3D representation of the portion of the physical world with the invalid pixels comprises removing one or more reconstructed surfaces from the 3D representation of the portion of the physical world based, at least in part, on the distances indicated by the invalid pixels (Moly, paragraphs [0158] and [0159]; References disclose culling bricks corresponding to the surface (removing reconstructed surfaces) to update the 3D reconstructions (i.e. 3D representation) based on the depth map used to determine the brick does not pass the acceptance test (i.e. distances indicated by invalid pixels)).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 

In regards to claim 7 (Original). Thurner in view of Moly teach the portable electronic system of claim 1.
Thurner does not disclose but Moly teaches
-wherein: the one or more reconstructed surfaces are removed from the 3D representation of the portion of the physical world when distances indicated by the corresponding invalid pixels are out of an operation range of the sensor (Moly, paragraph [0163]; Reference discloses in the illustrated example, the image sensor 406 captures a depth image (not shown) including a surface 402 of the scene 400….a depth sensor may be unable to measure a distance to a surface in a particular direction. Such a condition, for example, may result if the surface is out of range of the image sensor 406. In some embodiments, the depth sensor may be an active depth sensor, that measures distance based on reflected energy, but a surface may not reflect sufficient energy for an accurate measurement. Accordingly, in some embodiments, the depth image may have “holes,” where there are pixels to which no value is assigned (i.e. invalid pixels outside the range of the image sensor)).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 

In regards to claim 8 (Original). Thurner in view of Moly teach the portable electronic system of claim 1.
Thurner does not disclose but Moly teaches
-wherein: the one or more reconstructed surfaces are removed from the 3D representation of the portion of the physical world when distances indicated by the corresponding invalid pixels indicate the one or more reconstructed surfaces move farther away from the sensor (Moly, paragraphs [0173]-[0174]; Reference at [0173] discloses given the surface 402 captured by the depth image and the corresponding camera pose, voxels between the image sensor 406 and the surface 402 may be empty. The farther away a voxel is behind the surface 402 from the image sensor 406, it may be less certain that the voxel represents the inside of an object or empty space. Paragraph [0174] discloses the method 600 can categorize bricks by their distance to a surface with respect to a truncated threshold. For example, the method 600 can identify empty bricks (e.g., the bricks that are culled, or the bricks that are away from the surface beyond the truncated threshold) (i.e. reconstructed surfaces move farther away)).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 


Thurner further discloses 
-wherein: the sensor comprises a light source configured to emit light (Thurner, paragraph [0021]; Reference discloses in particular, the 3D depth camera 1 may be a continuous modulation ToF camera that measures the time-of-flight by estimating a phase difference between the reflected modulated light and the modulation signal generated by the sensor.) modulated at a frequency (Thurner, paragraph [0028]; Reference at paragraph [0028] discloses the sequence controller 16 may further control the modulation frequencies implemented by the modulator 12. The sequence controller 16 may be an internal controller logic with which the host controller 2 can communicate with the depth camera 1 or which the host controller 2 may parametrize the depth camera 1 in order to control one or more of the modulation and illumination frequencies;
-a pixel array comprising a plurality of pixel circuits and configured to detect a reflected light at the frequency by an object (Thurner, paragraph [0111]; Reference discloses a pixel array implemented as integrated circuits (i.e. plurality of pixel circuits) configured to receive the modulated light signal reflected from an object as a reflected modulated light signal); 
-and a mixer circuit configured to compute an amplitude image of the reflected light, indicating amplitudes of the reflected light detected by the plurality of pixel circuits in the pixel array (Thurner, paragraph [0023]; Reference discloses host controller 2 (interpreted as mixer circuit) configured to receive the raw data and perform a depth map calculation to determine an amplitude, i.e., the intensity of the received reflected modulated light (interpreted as the amplitude image). The reference further details the depth calculation by the controller 2 may be based on a determination of the absolute phase difference between the received reflected modulated light and the sensor modulation signal (i.e., the illumination modulation signal generated by the sensor) (interpreted as indicating amplitudes of the reflected light detected by the plurality of pixel circuits in the pixel array), 
-and a phase image of the reflected light, indicating phase shifts between the reflected light and the emitted light detected by the plurality of pixel circuits in the pixel array (Thurner, paragraph [0023]; Reference discloses estimating a phase difference (interpreted as the phase image) between the reflected modulated light calculated by a phase shifter unit (interpreted as indicating shifts between the reflected light) and the reflected modulated light signal (interpreted as the detected by the pixel circuits in the pixel array), 
-wherein: the depth image is computed based, at least in part, on the phase image (Thurner, paragraph [0023]; Reference discloses calculating measured depth on a per pixel basis (interpreted as the depth image) using the phase shifter unit of the image sensor).

In regards to claim 11 (Currently Amended). Thurner discloses at least one non-transitory computer-readable medium encoded with a plurality of computer-executable instructions that, when executed by at least one processor (Thurner, Abstract and paragraph [0110]), perform a method for providing a three-dimensional (3D) representation of a portion of a physical world (Thurner, paragraph [0021]; Reference at [0021] discloses the 3D depth camera 1 (i.e. depth sensor) is configured to emit modulated IR light and measures the time the IR signal takes to travel from the depth camera 1 to the 3D scene 3 and back again (i.e. captured information about a physical world). The elapsed time, referred to as a “time-of-flight,” enables the 3D depth camera 1 to generate image raw data on a pixel-by-pixel basis and output the image raw data to the host controller 2.), 






Thurner does not disclose but Moly teaches
-the 3D representation of the portion of the physical world comprising a plurality of voxels corresponding to a plurality of volumes of the portion of the physical world (Moly, paragraph [0133]; Reference discloses the perception module 160 may represent the portion of the physical world within a reconstruction range of the sensors as multiple voxels. Each voxel may correspond to a 3D cube of a predetermined volume in the physical world, and include surface information, indicating whether there is a surface in the volume represented by the voxel), the plurality of voxels storing signed distances and weights (Moly, paragraphs [0173]-[0174]; Reference at [0173] discloses given the surface 402 captured by the depth image and the corresponding camera pose, voxels between the image sensor 406 and the surface 402 may be empty. The farther away a voxel is behind the surface 402 from the image sensor 406, it may be less certain that the voxel represents the inside of an object or empty space. The degree of certainty may be represented by weight function, which weighs voxel updates based on the distance to the surface 402. Paragraph [0174] discloses the ability to store the voxels represented as bricks by distance and weight), 
-the method comprising: capturing information about the portion of the physical world upon a change within a field-of-view of a user (Moly, paragraph [0182] and [0263]; Reference at [0182] discloses that FIG. 15 shows an exemplary method 608 of culling a portion of the first one or more bricks against a depth image…The method 608 may start by conducting (act 902) a first depth image acceptance test for each of the first one or more bricks. At act 904, the method 808 may determine whether a tested brick accepted by the first depth image acceptance test. If it is determined that the tested brick is accepted by the first depth image acceptance test, which may indicate the tested brick intersects with a surface in a scene (i.e. valid pixels), the method 608 may apply (act 906) varying increment to selected voxels, and add (act 914) the tested brick into the second one or more bricks (updating the 3D representation). Paragraph [0263] further discloses the 3D updating features as it details a reconstruction service may continually reconstruct a 3D representation of the physical world when the sensors are capturing and updating data. One or more techniques may be used to determine the blocks impacted by changes in the physical world and those blocks may be updated. This 3D reconstruction data may then be provided to applications that use the 3D reconstruction data to render scenes to depict virtual reality objects positioned in or interacting with objects in the physical world); 
-computing a depth image based on the captured information, the depth image comprising a plurality of pixels, each pixel indicating a distance to a surface in the portion of the physical world (Moly, paragraph [0157]; Reference discloses a depth image (i.e. image information computed) having pixels representing a distance to a surface in the scene using the data output from the sensors (interpreted as captured information with respect to physical environment)); 
-determining valid pixels and invalid pixels in the plurality of pixels of the depth image based, at least in part, on the captured information (Moly, paragraphs [0157] and [0159]; Reference at [0157] discloses the depth image may have one or more pixels, each representing a distance to a surface in the scene. These distances can be related to a position relative to an image sensor, such that the data output from the image sensor may be selectively processed. Image data may be processed for those bricks representing portions of the 3D scene that contain surfaces that would be visible from the point of view (or “viewpoint”) of the image sensor. Processing of some or all of the remaining bricks may be omitted. Paragraph [0159] discloses culling (i.e. invalid pixels) and/or acceptance (i.e. valid pixels)) of bricks may be performed by projecting a silhouette of each brick in the initial set into the depth image. Such culling may be based on whether the brick corresponds to a portion of the scene that the depth image indicates is in the vicinity of a surface.);40ML-0902US Attorney Docket No. M1450.70032 US01 
-modifying the 3D representation of the portion of the physical world by using valid pixels (Moly, paragraph [0157]; Reference discloses the depth image may have one or more pixels, each representing a distance to a surface in the scene. These distances can be related to a position relative to an image sensor); 
-and modifying the 3D representation of the portion of the physical world by using invalid pixels (Moly, paragraphs [0152] and [0183]; Reference at [0152] discloses the perception module 160, or another component of an AR system, may process data to create 3D representations of portions of the physical world. Data to be processed may be reduced by culling parts of a 3D reconstruction volume based at last in part on a camera frustum and/or depth image, extracting and persisting plane data, capturing, persisting and updating 3D reconstruction data in blocks that allow local update while maintaining neighbor consistency, providing occlusion data to applications generating such scenes. Paragraph [0183] discloses a method in which if it is determined that the tested brick is not accepted by the acceptance tests (invalid pixels), culling the tested brick).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 

In regards to claim 12 (Original). Thurner in view of Moly teach the portable electronic system of claim 11.
Thurner does not disclose but Moly teaches
-wherein: the captured information comprises confidence levels about the distances indicated by the plurality of pixels (Moly, paragraph [0173]; Reference discloses referring back to FIG. 9, given the surface 402 captured by the depth image and the corresponding camera pose, voxels between the image sensor 406 and the surface 402 may be empty. The farther away a voxel is behind the surface 402 from the image sensor 406, it may be less certain that the voxel represents the inside of an object or empty space. The degree of certainty may be represented by weight function (i.e. computed confidence level), which weighs voxel updates based on the distance to the surface 402 (i.e. about distances indicated by the plurality of pixels)), 
-and determining the valid pixels and invalid pixels comprises, for each of the plurality of pixels, determining whether the corresponding confidence level is below a predetermined value (Moly, paragraph [0174]; Reference at [0174] discloses the process for identifying bricks that are to be culled (i.e. determining the valid and invalid pixels) based on the distance of the voxels corresponding to the degree of certainty (i.e. confidence level) being beyond a truncated threshold (i.e. below a predetermined value)), 
-and assigning the pixel as an invalid pixel when the corresponding confidence level is below the predetermined value (Moly, paragraphs [0173] and [0174]; Reference at [0173] discloses the process for assigning an invalid pixel with respect to voxels when the degree of certainty represented by the weight function (i.e. confidence level) is beyond the truncated threshold (i.e. below a predetermined value)).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 

In regards to claim 13 (Currently Amended). Thurner in view of Moly teach the portable electronic system of claim 11.
Thurner does not disclose but Moly teaches
-wherein modifying the 3D representation of the portion of the physical world by using the valid pixels comprises computing signed distances and weights based, at least in part, on the valid pixels of the depth image (Moly, paragraphs [0169], [0174], and [0266]; Reference at [0169] discloses FIG. 12 is a flow chart, illustrating a method 600 of operating a computing system to generate a 3D reconstruction of a scene, according to some embodiments. The method 600 may start with representing a scene (e.g., the scene 400) with one or more bricks (e.g., the brick 502), each brick including one or more voxels (e.g., the voxel 504). Each brick may represent a portion of the scene. The bricks may be identifiable relative to a persistent coordinate system such that, even as a pose of an image sensor (e.g., the image sensor 406) changes, the same bricks represent the same volume in the scene. Paragraph [0174] discloses referring back to FIG. 9, given the surface 402 captured by the depth image and the corresponding camera pose, voxels between the image sensor 406 and the surface 402 may be empty. The farther away a voxel is behind the surface 402 from the image sensor 406, it may be less certain that the voxel represents the inside of an object or empty space. The degree of certainty may be represented by weight function, which weighs voxel updates based on the distance to the surface 402 (i.e. about computed weights and distances to valid pixels which are the ones not culled). Paragraph [0266] discloses a reconstruction service may check blocks persisted by other devices to determine if there have been any significant updates (e.g., via geometry change magnitude thresholds or timestamps), re-run meshing on the blocks that have changed, and then persist these updated mesh blocks), 
-combining the computed weights with respective stored weights in the voxels and storing the combined weights as the stored weights, and combining the computed signed distances with respective stored signed distances in the voxels and storing the combined signed distances as the stored signed distances (Moly, paragraph [0174]; Reference discloses the method 600 can categorize bricks by their distance to a surface with respect to a truncated threshold. For example, the method 600 can identify empty bricks (e.g., the bricks that are culled, or the bricks that are away from the surface beyond the truncated threshold) so as to not allocate memory space for the empty bricks. The method 600 can also identify bricks that are away from the surface by the truncated threshold so as to store these bricks by a constant distance value of a negative truncation threshold and weight 1. The method 600 can also identify bricks that have a distance to the surface between zero and the truncated threshold so as to store these bricks with a constant SDF value of the positive truncation threshold, but varying weight. Storing the distance or weight values, which are constant for a brick with a single value, may be an entropy-based compression for a zero-entropy field. The storing entails computed weight and distance which are stored compression interpreted as the combining the computed weights with respective stored weights in the voxels and storing the combined weights as the stored weights, and combining the computed signed distances with respective stored signed distances in the voxels and storing the combined signed distances as the stored signed distances).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 


Thurner does not disclose but Moly teaches
-wherein modifying the 3D representation of the portion of the physical world by using the invalid pixels comprises: computing signed distances and weights based, at least in part, on the invalid pixels of the depth image (Moly, paragraphs [0173] and [0174]; Reference at [0173] details given the surface 402 captured by the depth image and the corresponding camera pose, voxels between the image sensor 406 and the surface 402 may be empty. The farther away a voxel is behind the surface 402 from the image sensor 406, it may be less certain that the voxel represents the inside of an object or empty space. The degree of certainty may be represented by weight function, which weighs voxel updates based on the distance to the surface 402. When a voxel lying behind the surface 402 (farther away from the image sensor 402) has a weight function above a threshold, the voxel may get no update or a zero update (interpreted as invalid pixels for updating as the weighting function is the calculation with respect to signed distances and weights)), 
-the computing comprising: modifying the computed weights based on a time that the depth image is captured, combining the modified weights with respective stored weights in the voxels (Moly, paragraphs [0173]-[0174]; References at [0174] discloses a small reconstruction volume of 5 m*5 m*3 m with 1 cm3 voxel size and 8 bytes per voxel (4 bytes for the distance value and 4 bytes for the weight value) would already require about 600 MB. The method 600 can categorize bricks by their distance to a surface with respect to a truncated threshold…Storing the distance or weight values, which are constant for a brick with a single value, may be an entropy-based compression for a zero-entropy field (interpreted as modifying weight based on depth image capturing), 
-and 41ML-0902US Attorney Docket No. M1450.70032 US01 for each of the combined weights, determining whether the combined weight is above a predetermined value (Moly, paragraph [0174]; Reference discloses the method 600 can categorize bricks by their distance to a surface with respect to a truncated threshold (i.e. predetermined value). For example, the method 600 can identify empty bricks (e.g., the bricks that are culled, or the bricks that are away from the surface beyond the truncated threshold) so as to not allocate memory space for the empty bricks.).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 

In regards to claim 15 (Original). Thurner in view of Moly teach the portable electronic system of claim 14.
Thurner does not disclose but Moly teaches
-wherein modifying the computed weights comprises, for each of the computed weights, determining whether a discrepancy exists between a computed signed distance corresponding to the computed weight and a respective stored signed distance (Moly, paragraph [0174]; Reference discloses the method 600 can categorize bricks by their distance to a surface with respect to a truncated threshold (i.e. predetermined value). For example, the method 600 can identify empty bricks (e.g., the bricks that are culled, or the bricks that are away from the surface beyond the truncated threshold) so as to not allocate memory space for the empty bricks.).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 

In regards to claim 16 (Original). Thurner in view of Moly teach the portable electronic system of claim 15.
Thurner does not disclose but Moly teaches
-wherein modifying the computed weights comprises, when it is determined the discrepancy exists, decreasing the computed weight (Moly, paragraph [0174]; Reference discloses the method 600 can categorize bricks by their distance to a surface with respect to a truncated threshold. For example, the method 600 can identify empty bricks (e.g., the bricks that are culled, or the bricks that are away from the surface beyond the truncated threshold) so as to not allocate memory space for the empty bricks. The method 600 can also identify bricks that are away from the surface by the truncated threshold so as to store these bricks by a constant distance value of a negative truncation threshold and weight 1. Discrepancy between weights in distance interpreted by bricks identified for storage and those that have to be culled).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 

In regards to claim 17 (Original). Thurner in view of Moly teach the portable electronic system of claim 15.
Thurner does not disclose but Moly teaches
-wherein modifying the computed weights comprises, when it is determined no discrepancy exists, assigning the computed weight as the modified weight (Moly, paragraph [0174]; Reference discloses the method 600 can categorize bricks by their distance to a surface with respect to a truncated threshold. For example, the method 600 can identify empty bricks (e.g., the bricks that are culled, or the bricks that are away from the surface beyond the truncated threshold) so as to not allocate memory space for the empty bricks. The method 600 can also identify bricks that are away from the surface by the truncated threshold so as to store these bricks by a constant distance value of a negative truncation threshold and weight 1. Discrepancy between weights in distance interpreted by bricks identified for storage and those that have to be culled. Reference further details the method 600 can also identify bricks that have a distance to the surface between zero and the truncated threshold so as to store these bricks with a constant SDF value of the positive truncation threshold, but varying weight (interpreted as assigning the modified weight to bricks to be stored meaning no discrepancy)).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 


Thurner does not disclose but Moly teaches
-wherein modifying the 3D representation of the portion of the physical world by using the invalid pixels comprises, when the combined weight is determined to be above the predetermined value (Moly, paragraphs [0173] and [0174]; Reference at [0173] details given the surface 402 captured by the depth image and the corresponding camera pose, voxels between the image sensor 406 and the surface 402 may be empty. The farther away a voxel is behind the surface 402 from the image sensor 406, it may be less certain that the voxel represents the inside of an object or empty space. The degree of certainty may be represented by weight function, which weighs voxel updates based on the distance to the surface 402. When a voxel lying behind the surface 402 (farther away from the image sensor 402) has a weight function above a threshold (i.e. predetermined value), the voxel may get no update or a zero update (interpreted as invalid pixels for updating as the weighting function is the calculation with respect to signed distances and weights)),, further modifying the computed weight based on the time that the depth image is captured (Moly, paragraphs [0174] and [0266]; Reference at [0174] discloses the method 600 can categorize bricks by their distance to a surface with respect to a truncated threshold. For example, the method 600 can identify empty bricks (e.g., the bricks that are culled, or the bricks that are away from the surface beyond the truncated threshold) so as to not allocate memory space for the empty bricks… Reference further details the method 600 can also identify bricks that have a distance to the surface between zero and the truncated threshold so as to store these bricks with a constant SDF value of the positive truncation threshold, but varying weight (interpreted as modified computed weight to bricks to be stored. Paragraph [0266] discloses a reconstruction service may check blocks persisted by other devices to determine if there have been any significant updates (e.g., via geometry change magnitude thresholds or timestamps), re-run meshing on the blocks that have changed, and then persist these updated mesh blocks (i.e. updating based on time regarding timestamps of captured depth image)).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 


Thurner does not disclose but Moly teaches
-wherein modifying the 3D representation of the portion of the physical world by using the invalid pixels comprises, when the combined weight is determined to be below the predetermined value, storing the combined weight as the stored weight, combining a corresponding computed signed distance with a respective stored signed distance, and storing the combined signed distance as the stored signed distance (Moly, paragraph [0174]; Reference discloses The method 600 can categorize bricks by their distance to a surface with respect to a truncated threshold. For example, the method 600 can identify empty bricks (e.g., the bricks that are culled, or the bricks that are away from the surface beyond the truncated threshold) so as to not allocate memory space for the empty bricks. The method 600 can also identify bricks that are away from the surface by the truncated threshold so as to store these bricks by a constant distance value of a negative truncation threshold and weight 1. The method 600 can also identify bricks that have a distance to the surface between zero and the truncated threshold so as to store these bricks with a constant SDF value of the positive truncation threshold, but varying weight. Storing the distance or weight values, which are constant for a brick with a single value, may be an entropy-based compression for a zero-entropy field. The storing entails computed weight and distance which are stored compression interpreted as the combining the computed weights with respective stored weights in the voxels and storing the combined weights as the stored weights, and combining the computed signed distances with respective stored signed distances in the voxels and storing the combined signed distances as the stored signed distances).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Thurner (US 2018/0106891 A1) in view of Molyneaux (US 2019/0197774 A1) as applied to claim 9 above, and further in view of Schmidt (US 2018/0211398 A1, hereinafter referenced “Schmidt”).


Thurner and Moly does not explicitly disclose but Schmidt teaches
-wherein: determining the valid pixels and the invalid pixels comprises, for each of the plurality of pixels of the depth image (Thurner, paragraph [0064]; Reference discloses the depth frame may be represented as an array of pixels with each pixel of the depth frame having a depth value), determining whether a corresponding amplitude in the amplitude image is below a predetermined value, and assigning the pixel as an invalid pixel when the corresponding amplitude is below the predetermined value (Thurner, paragraph [0069]; Reference describes the invalidating of the depth data (interpreted as the assigning as an invalid pixel) when the amplitude energy value (interpreted as the corresponding amplitude) of the first pixel of the amplitude frame (interpreted as amplitude image) is less than the first energy threshold value (interpreted as being below a predetermined value).  
Thurner and Moly are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner to include the model simplification features of Moly in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes, applicable to the 3D data capturing systems as taught in Thurner. 
Thurner and Schmidt are also combinable because they are in the same field of endeavor regarding implementation of time-of-flight TOF technology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3di sensor depth calibration concept of Thurner, in view of the model simplification features of Moly, to include the 3D filtering features of Schmidt in order to provide the user with an electronic device including a time of flight (ToF) camera for capturing raw depth images as the 3di sensor depth calibration allows for use of a 3Di modulator for generating different light modulation signals of a predetermined frequency difference in order to generate a plurality of measurement signals based on a plurality of image acquisitions taken at different sample times as taught by Thurner, while incorporating the model simplification features of Moly in order to allow for an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time to support on the fly environment changes. Further incorporating the 3D filtering features of Schmidt allows use of an electronic device including a time of flight (ToF) camera for capturing raw depth images and a processor for characterizing regions of an image that are potentially distorted and validating correct pixel data for various technologies applicable to improving the 3D data capturing systems as taught in Thurner and Moly. 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux (US 2019/0197774 A1) in view of Kim (US 2014/0111507 A1, hereinafter referenced “Kim”).
In regards to claim 20 (Currently Amended). Moly discloses a method of operating a cross reality (XR) system to reconstruct a three-dimensional (3D) environment (Moly, paragraphs [0104] and [0142]; Reference at [0104] discloses AR system used as an XR system as paragraph [0142] discloses a reconstruction of 3D spaces within the viewpoint 106 may be built based on data captured by the sensor 104.), the XR system comprising a processor (Moly, paragraph [0356]; Reference discloses XR system with processor) configured to process image information in communication with a sensor worn by a user that captures information for respective regions in a field of view of the sensor (Moly, paragraphs [0352] and [0357]; References disclose for processing data (interpreted as image information) acquired by a sensor worn by the user in a field of view/FOV of the head-mounted device comprising the camera (interpreted as sensor) in which regions of the physical world are represented), 
-the image information comprising a depth 42ML-0902 USimage computed from the captured information, the depth image comprising a plurality of pixels, each pixel indicating a distance to a surface in the 3D environment (Moly, paragraph [0157]; Reference discloses a depth image (i.e. image information computed) having pixels representing a distance to a surface in the scene using the data output from the sensors (interpreted as captured information with respect to 3D environment)), 
-the method comprising: determining the plurality of pixels of the depth image as valid pixels and invalid pixels based, at least in part, on the captured information (Moly, paragraphs [0157] and [0159]; Reference at [0157] discloses the depth image may have one or more pixels, each representing a distance to a surface in the scene. These distances can be related to a position relative to an image sensor, such that the data output from the image sensor may be selectively processed. Image data may be processed for those bricks representing portions of the 3D scene that contain surfaces that would be visible from the point of view (or “viewpoint”) of the image sensor. Processing of some or all of the remaining bricks may be omitted. Paragraph [0159] discloses culling (i.e. invalid pixels) and/or acceptance (i.e. valid pixels)) of bricks may be performed by projecting a silhouette of each brick in the initial set into the depth image. Such culling may be based on whether the brick corresponds to a portion of the scene that the depth image indicates is in the vicinity of a surface.); 
-updating a representation of the 3D environment with the valid pixels (Moly, paragraph [0182] and [0263]; Reference at [0182] discloses that FIG. 15 shows an exemplary method 608 of culling a portion of the first one or more bricks against a depth image…The method 608 may start by conducting (act 902) a first depth image acceptance test for each of the first one or more bricks. At act 904, the method 808 may determine whether a tested brick accepted by the first depth image acceptance test. If it is determined that the tested brick is accepted by the first depth image acceptance test, which may indicate the tested brick intersects with a surface in a scene (i.e. valid pixels), the method 608 may apply (act 906) varying increment to selected voxels, and add (act 914) the tested brick into the second one or more bricks (updating the 3D representation). Paragraph [0263] further discloses the 3D updating features as it details a reconstruction service may continually reconstruct a 3D representation of the physical world when the sensors are capturing and updating data. One or more techniques may be used to determine the blocks impacted by changes in the physical world and those blocks may be updated. This 3D reconstruction data may then be provided to applications that use the 3D reconstruction data to render scenes to depict virtual reality objects positioned in or interacting with objects in the physical world); 
-
Moly does not explicitly disclose but Kim teaches
-and updating the representation of the 3D environment with the invalid pixels such that the representation of the 3D environment comprises information of the invalid pixels  (Kim, paragraph [0084] and [0085]; Reference at paragraph [0084] discloses the 3D whole shape reconstruction apparatus may extract a particular pixel 603 of a color image which does not include the depth information, from the boundary of the silhouette at which the depth information is filtered. The 3D whole shape reconstruction apparatus may track pixels which are adjacent to the particular pixel 603 and include valid depth information…the 3D whole shape reconstruction apparatus may calculate curvature information with respect to the depth information of the orthogonal pixel 604 and estimate the depth information of the particular pixel 603 in consideration of the calculation result. Accordingly, the depth information of the particular pixel 603 may be corrected or added. Paragraph [0085] discloses the 3D whole shape reconstruction apparatus may correct the hole of the depth information according to the characteristics of the depth information of the depth image…As a result, shape information of 3D portions of the user may be obtained with high reliability. The obtained 3D portions regarding the 3D whole shape based on correcting of pixels (i.e. updating) where depth information is missing (interpreted as invalid pixels) is interpreted as the process of updating the representation of the 3D environment with the invalid pixels such that the representation of the 3D environment comprises information of the invalid pixels).
Moly and Kim are combinable because they are in the same field of endeavor regarding implementation of depth image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the model simplification features of Moly to include the 3D shape reconstruction features of Kim in order to an application in which a method of operating a computing system to generate a model of an environment represented by a mesh can be provided to update 3D meshes to client applications in real time as taught by Moly, while incorporating the 3D shape reconstruction features of Kim in order to allow for use of depth and color images for generating a more complete reconstruction, applicable to the 3D modelling systems as taught in Moly. 

In regards to claim 21. Moly in view of Kim teach the method of claim 20.

-wherein updating the representation of the 3D environment with the valid pixels comprises modifying a geometry of the representation of the 3D environment based, at least in part, on the valid pixels (Moly, paragraphs [0169], [0174], and [0266]; Reference at [0169] discloses FIG. 12 is a flow chart, illustrating a method 600 of operating a computing system to generate a 3D reconstruction of a scene, according to some embodiments. The method 600 may start with representing a scene (e.g., the scene 400) with one or more bricks (e.g., the brick 502), each brick including one or more voxels (e.g., the voxel 504). Each brick may represent a portion of the scene. The bricks may be identifiable relative to a persistent coordinate system such that, even as a pose of an image sensor (e.g., the image sensor 406) changes, the same bricks represent the same volume in the scene. Paragraph [0174] discloses referring back to FIG. 9, given the surface 402 captured by the depth image and the corresponding camera pose, voxels between the image sensor 406 and the surface 402 may be empty. The farther away a voxel is behind the surface 402 from the image sensor 406, it may be less certain that the voxel represents the inside of an object or empty space. The degree of certainty may be represented by weight function, which weighs voxel updates based on the distance to the surface 402 (i.e. about distances to valid pixels which are the ones not culled). Paragraph [0266] discloses a reconstruction service may check blocks persisted by other devices to determine if there have been any significant updates (e.g., via geometry change magnitude thresholds or timestamps), re-run meshing on the blocks that have changed, and then persist these updated mesh blocks).  

In regards to claim 22. Moly in view of Kim teach the method of claim 20.
Moly further discloses
-wherein updating the representation of the 3D environment with the invalid pixels comprises removing a surface from the representation of the 3D environment based, at least in part, on the invalid pixels (Moly, paragraphs [0158] and [0159]; References disclose culling bricks corresponding to the surface (removing reconstructed surfaces) to update the 3D reconstructions (i.e. 3D representation) based on the depth map used to determine the brick does not pass the acceptance test (i.e. distances indicated by invalid pixels)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619